DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8-10, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(12) as being anticipated by Williams et al. (US 5,653,566).

Regarding claim 1, Williams et al. teaches  a trailer system for a vehicle having an internal storage compartment, said trailer system comprising: 
a trailer, 14, including a trailer body, wheels, 22, and a trailer tongue, 28, for hitching the trailer to a towing vehicle; 
wherein a rear end of the trailer body is pivotally and detachably attachable at a rear of a vehicle, 12, selected from the group consisting of (i) a recreational vehicle, (ii) a fifth wheel trailer and (iii) a cargo trailer; 
wherein, with the rear end of the trailer body detachably attached at the rear of the vehicle, the trailer is pivotable between a stowed position, where the trailer is vertically oriented along the rear of the vehicle, and a lowered position, where the trailer is lowered such that the wheels are at a ground surface; and 
wherein, with the rear end of the trailer body detachably attached at the rear of the vehicle, and when the trailer is in the stowed position, a front end of the trailer body is at or near an upper region of the vehicle, see figure 1A.

Regarding claim 2, Williams et al. teaches the trailer tongue is extendable and retractable at the front end of the trailer body, and wherein, with the rear end of the trailer body detachably attached at the rear of the vehicle, and when the trailer is in the stowed position, the trailer tongue is retracted so as to be disposed along the trailer body, see figures 1A and 1B.

Regarding claim 5, Williams et al. teaches the rear end of the trailer body detachably attached at the rear of the vehicle, and when the trailer is in the lowered position, the trailer body is oriented to allow for items to be unloaded from the internal storage compartment of the vehicle onto the trailer body, see figure 1A.

Regarding claim 8, Williams et al. teaches a trailer system for a vehicle having an internal storage compartment, said trailer system comprising: 
a trailer, 14, including a trailer body, wheels, 22, and a trailer tongue, 28, for hitching the trailer to a towing vehicle; 
wherein a rear end of the trailer body is pivotally and detachably attachable at a rear of a vehicle, 12, selected from the group consisting of (i) a recreational vehicle, (ii) a fifth wheel trailer and (iii) a cargo trailer; 
wherein, with the rear end of the trailer body detachably attached at the rear of the vehicle, the trailer is pivotable between a stowed position, where the trailer is vertically oriented along the rear of the vehicle, and a lowered position, where the trailer is lowered such that the wheels are at a ground surface; and 
wherein, with the rear end of the trailer body detachably attached at the rear of the vehicle, and when the trailer is in the lowered position, the rear end of the trailer is immediately adjacent to the internal storage compartment of the vehicle, see figure 1A.

Regarding claim 9, Williams et al. teaches the trailer tongue, 28, is extendable and retractable at a front end of the trailer body, and wherein, with the rear end of the trailer body detachably attached at the rear of the vehicle, and when the trailer is in the stowed position, the trailer tongue is retracted so as to be disposed along the trailer body, see figures 1A and 1B.

Regarding claim 10, Williams et al. teaches with the rear end of the trailer body detachably attached at the rear of the vehicle, and when the trailer is in the lowered position, the trailer body is oriented to allow for items to be unloaded from the internal storage compartment of the vehicle onto the trailer body, see figure 1B.

	Regarding claim 15, Williams et al. teaches a trailer system for a vehicle having a storage compartment, the trailer system comprising: 
	a trailer, 14, body having a rear end pivotally and detachably attachable to a vehicle, 12, selected from the group consisting of (i) a recreational vehicle, (ii) a fifth wheel trailer and (iii) a cargo trailer, wherein the rear end pivotally and detachably attaches to the vehicle adjacent to a storage compartment of the vehicle, and a front end disposed at an opposite end of the trailer body than the rear end and including a trailer tongue, 28; 
	a pair of wheels, 22, attached to the trailer body between the rear end and the front end;
	wherein the trailer body, with the rear end detachably attached at the vehicle adjacent to the storage compartment of the vehicle, is pivotable between a stowed position, where the trailer body is positioned adjacent to the storage compartment, and a lowered position, where the wheels of the trailer body are at a ground surface; and 
	wherein, with the rear end detachably attached at the vehicle adjacent to the storage compartment of the vehicle, and when the trailer body is in the lowered position, items can be moved from the storage compartment of the vehicle onto the trailer body, see figure 1A.

Regarding claim 16, Williams et al. teaches the trailer tongue is extendable and retractable at the front end of the trailer body, and wherein, with the rear end of the trailer body detachably attached at the vehicle adjacent to the storage compartment of the vehicle, and when the trailer body is in the stowed position, the trailer tongue is retracted so as to be disposed between the rear end and the front end of the trailer body, see figures 1A and 1B.

Regarding claim 19, Williams et al. teaches the lowered position is a use position with the front end of the trailer body spaced from a ground surface and the trailer tongue extended from the front end, see figure 1A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Nordstrom (WO 2018/191037).
Regarding claim 3 and 12, Williamns et al. teaches an extendable tongue, but does not teach a foldable tongue.  Nordstrom teaches a trailer with a foldable tongue, see figure 6A.  It would have been obvious to one of ordinary skill in the art to replace the telescopic tongue of Williams et al. with the foldable tongue of Nordstrom so that the tongue can fold onto the trailer body and would not extend beyond the trailer body when in the stowed position.

Claims 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Friesenhahm, Sr. et al.
Regarding claims 4, 11, and 18, Williams et al. does not teach that the trailer includes a taillight, as claimed.  Fisenhahn teaches taillights disposed on the trailer near the wheel assemblies, see paragraph 0029.  It would have been obvious to one of ordinary skill in the art to include the taillights taught by Frisehahn on the trailer of Williams et al. in order to allow some taillights to be visible when the trailer is stowed.

Allowable Subject Matter
Claims 6, 7, 13, 14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach that the trailer covers the storage compartment of the vehicle when stowed, not does it teach that the trailer functions as a ramp with in the lowered position, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art not relied upon but cited on the PTO-892 are further examples of vehicle with trailer attached that are movable between a stowed and lowered position similar to that claimed by the applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



18 May 2022